Citation Nr: 0516148	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  00-24 696	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of a fracture of the right ankle, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a fracture of the right second 
toe.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of surgery of the right fifth 
toe.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from November 1978 
to September 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).  The veteran filed a 
claim for increased evaluations for his service-connected 
residuals of a fracture of the right ankle (right ankle 
disability), residuals of a fracture of the right second toe 
(right second toe disability), and residuals of surgery of 
the right fifth toe (right fifth toe disability) in June 
1999.  A December 1999 rating decision granted an increased 
evaluation of 20 percent for right ankle disability effective 
February 18, 1999.  The veteran continued his appeal.  He 
testified before the undersigned at a videoconference hearing 
in February 2005, which was accepted in lieu of an in-person 
hearing.


FINDINGS OF FACT

1.  There is impairment of the right ankle involving malunion 
with marked ankle disability but without evidence of nonunion 
or ankylosis of the ankle.  

2.  There is no more than slight impairment of the right 
second toe.

3.  There is no more than slight impairment of the right 
fifth toe.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected right ankle disability have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2004).

2.  The criteria for a compensable evaluation for service-
connected right second toe disability have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.20, 4.31, 4.71a, Diagnostic Codes 5299-5283 (2004).

3.  The criteria for a compensable evaluation for service-
connected right fifth toe disability have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5282, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The VCAA requires VA to notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant of which portion of the evidence is to be provided 
by the claimant and which part VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues decided 
herein.  
Specifically, in May 2004, the RO sent the veteran a letter, 
with a copy to his representative at the time, in which he 
was informed of the requirements needed to establish his 
claims for an increased rating.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence relevant to his claim but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  This letter also 
essentially asked him to provide any evidence he had 
pertaining to his claim.  

That said, it is pointed out that no additional medical 
evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although it was contended on 
behalf of the veteran at the video conference hearing in 
February 2005 that this case should be remanded to the RO to 
obtain a current evaluation of the veteran's right ankle 
because it had worsened since ankle surgery in October 2001 
and the veteran had not been examined since that time 
(hearing transcript page 20), the Board notes that an 
orthopedic examination for VA purposes was conducted in May 
2002 that included the right ankle.  The Board concludes that 
all available evidence that is pertinent to the claims 
decided herein has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the 
issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his February 2005 videoconference hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claims were filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the appellant in May 2004 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SSOC was provided to the appellant in May 2004.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Indeed, the appellant has submitted 
numerous statements to VA showing why he believes he is 
entitled to increased ratings for his right ankle, right 
second toe and right fifth toe disorders.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

Increased Rating Claims 

Common Factual Background

A January 1996 rating decision granted entitlement to service 
connection for right ankle disability, right second toe 
disability, and right fifth toe disability and assigned a 10 
percent evaluation for the ankle disability and 
noncompensable evaluations for the toe disabilities, 
effective October 10, 1995.  VA received a claim for an 
increased evaluation in June 1999.  A December 1999 rating 
decision granted an increased evaluation of 20 percent for 
right ankle disability effective February 18, 1999 and denied 
compensable evaluations for the toe disabilities.  The 
veteran was notified of the actions later in December 1999 
and timely appealed the assigned ratings.  An April 2002 
rating decision granted a temporary total disability rating 
for the veteran's service-connected right ankle disability 
from October 25 through November 30, 2001 under 38 C.F.R. 
§ 4.30; the temporary total rating was extended thru December 
31, 2001 by rating decision in November 2003.  An August 2002 
rating decision granted service connection for degenerative 
changes of the right foot, which was assigned a 10 percent 
evaluation, and for decreased sensation of the right foot, 
which was assigned a noncompensable evaluation; both 
evaluations were effective March 27, 2000.

The veteran's service medical records reveal that he was 
hospitalized in February and March 1980 after being hit by an 
automobile while on a motorcycle.  He incurred fractures of 
the right medial malleolus, calcaneus, and distal phalanx of 
the second toe.  A cast was applied to the right leg.  He was 
hospitalized in January 1982 with a diagnosis of non-union, 
medial malleolus, of the right ankle and overlapping clawed 
right fifth toe.  He underwent open reduction, internal 
fixation, and bone grafting of the non-union, along with 
correction of the overlapping clawed fifth toe.  The records 
also note a hammer toe deformity of the right fifth toe.

At the time of a VA orthopedic evaluation in November 1995, 
the veteran complained of pain, swelling, and limitation of 
motion of the right ankle.  Physical examination of the ankle 
revealed significant swelling when compared to the left 
ankle.  Deformity was noted.  Motion of the ankle included 10 
degrees of dorsiflexion and 20 degrees of plantar flexion.  
The pertinent diagnosis was residuals, postoperative right 
ankle, with swelling, deformity, and limitation of motion.

At the time of a separate VA foot examination in November 
1995, the veteran complained of right foot pain.  Physical 
examination revealed a vertical scar extending into the 
region of the fifth metatarsal and marked tenderness elicited 
over the fifth metatarsal bone.  There was hyperflexion at 
the interphalangeal joint of the right fifth toe and 
hyperextension at the metatarsophalangeal joints of the 
second thru fourth toes.  Also noted was marked tenderness 
over the tendon at the metatarsophalangeal joints of the 
first thru fourth toes.  The diagnoses were residuals of an 
injury of the right foot and residuals of postoperative right 
fifth toe.  

VA treatment records dated in 1996 reveal that X-rays of the 
right ankle in July showed status post internal fixation of 
the right medial malleolus with incomplete healing of the 
fracture.

VA treatment records from February to July 2000 reveal 
continued treatment for right ankle disability.  X-rays in 
April 1999 contained an impression of internal fixation of 
the right medial malleolus with complete healing of the 
fracture.  X-rays of the right foot were reported to show 
osteoarthritis.

On fee basis examination for VA compensation purposes in July 
1999, the veteran complained of continued right ankle and 
foot problems.  Physical evaluation revealed an altered gait 
and decreased range of motion of the right ankle with 
dorsiflexion, inversion and eversion to 10 degrees, and with 
plantar flexion to 40 degrees.  There was intense pain on 
palpation of the medial malleolus, callus formation on the 
medial side of the great toe and on the lateral aspect of the 
metatarsal heads, and multiple scars consistent with the 
veteran's history of surgery.  X-rays of the right ankle and 
foot showed a surgical screw in the medial malleolus and 
degenerative changes in the tibiotalar, talonavicular and 
calcaneocuboid joints.  The impression was severely limited 
right ankle range of motion secondary to traumatic event and 
surgical fixation procedures.  

According to a September 2000 report from a private 
chiropractic center, the veteran was treated between March 
and August 2000 for complaints of pain in the knees, neck, 
back, and right ankle and leg.  

The veteran was seen in a VA neurology clinic in October 2000 
with complaints of right foot pain and numbness.  It was 
noted that a June 2000 electromyogram showed mild peroneal 
mononeuropathy with mild chronic right S1 radicular findings.  
Physical examination revealed decreased sensation to light 
touch and pinprick over the dorsum of the right foot distal 
to the accident scars; there was hyperpathia along the 
lateral margin of the right foot.  Reflexes were 2+ at the 
left ankle and 2 at the right ankle.  He favored the right 
leg on gait testing.  Right ankle dorsiflexion and plantar 
flexion were limited due to pain; power was noted to be 
fairly full.  The impressions were distal peroneal nerve 
injury with numbness over the dorsum of the foot and wasting 
of the extensor digitorum brevis on the right; and right foot 
pain secondary to old injuries.

VA treatment records from September 2001 to October 2002 
reveal that the veteran complained of second metatarsalgia in 
September 2001.  Impressions on orthopedic clinic evaluation 
in October 2001 were calcaneocuboid joint arthrosis, extensor 
deformity of the second thru fourth metatarsophalangeal 
joints with subluxation and tenderness, and possible loose 
body within the ankle joint.  Ankle and foot surgery was 
suggested.  The veteran underwent right ankle surgery later 
in October 2001.  It was noted in November 2001 that the 
veteran was two weeks post surgery involving arthroscopy, 
exostosectomy, and removal of hardware from the medial 
malleolus and a loose body from his ankle joint.  He was not 
having a great deal of discomfort; his ankle was reasonably 
supple; and there was virtually no swelling.  It was reported 
in December 2001 that the veteran was doing extremely well.  
Physical examination showed that his wounds were well healed 
and benign with some improved range of motion.  

At the time of a fee basis examination for VA compensation 
purposes in May 2002, the veteran complained of pain, 
stiffness, and swelling of the right ankle and foot.  He took 
medication to relieve the pain.  The right ankle pain was 
reported to be constant, with walking, standing and going up 
and down ladders precipitating the pain; rest and elevation 
relieved the pain.  He used a cane approximately once a week.  
Range of motion of the right ankle was noted to include 50 
degrees of dorsiflexion, 30 degrees of plantar flexion, and 
10 degrees of inversion and eversion.  The examiner's 
impressions included status post bimalleolar fracture of the 
right ankle; worsening pain of the right ankle, per history, 
with obvious degenerative changes on x-ray; degenerative 
changes of the lumbar spine and right knee; rule out 
degenerative changes of the right foot; right hip strain; and 
decreased pinprick sensation on the dorsum of the right foot 
secondary to nerve damage.

X-rays of the right ankle in May 2002 revealed post-traumatic 
changes in the medial malleolus consistent with a previous 
fracture and non-union.  X-rays of the right foot showed 
dystrophic calcifications within the soft tissue pads of the 
second and third toes and osteoarthritic changes in the fifth 
metatarsophalangeal joint.

The veteran testified at his videoconference hearing in 
February 2005 that his right ankle and right toe disabilities 
are more severe than currently evaluated (hearing transcript 
page 3), and that he had to quit his job in construction 
because he had to work on a platform 15-20 feet in the air 
and his right knee gave out (hearing transcript page 5).  

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that criteria which 
provide a rating on the basis of loss of range of motion 
require consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional disability caused by functional losses, 
such as pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.

Increased Rating For Right Ankle Disability

Specific Schedular Criteria

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle, and a 20 percent 
evaluation is warranted for marked limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2004).

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5270, a 30 percent evaluation is assigned for ankylosis 
of the ankle in plantar flexion between 30 and 40 degrees or 
in dorsiflexion between 0 and 10 degrees.  A 40 percent 
evaluation is assigned for ankylosis of the ankle in plantar 
flexion at more than 40 degrees; or in dorsiflexion at more 
than 10 degrees; or with abduction, adduction, inversion, or 
eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2004).

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion. 

Analysis

The veteran is seeking an evaluation in excess of 20 percent 
for his service-connected right ankle disability.  He is 
currently assigned a 20 percent evaluation for his service-
connected right ankle disability under Diagnostic Code 5271, 
which involves limitation of motion of the ankle.  The 
veteran's 20 percent evaluation is the maximum rating 
provided for limitation of motion of the ankle by Diagnostic 
Code 5271.  As such, an increased rating may not be assigned 
under DC 5271.

Therefore, the Board has considered whether a higher rating 
may be assigned under the provisions of other applicable code 
sections.  However, the only diagnostic code pertinent to 
ankle disorders which permits the assignment of a rating in 
excess of the 20 percent rating already in effect under DC 
5271 is DC 5270, pursuant to which the severity of ankylosis 
of the ankle is evaluated.  As noted above, under this code, 
a 30 percent evaluation may be assigned for ankylosis of the 
ankle if plantar flexion is between 30 and 40 degrees, or 
ankylosis of the ankle in plantar flexion at less then 30 
degrees, while a 40 percent evaluation may be assigned for 
ankylosis of the ankle if plantar flexion is fixed at more 
than 40 degrees, or at 10 degrees in dorsiflexion, or with 
abduction, inversion or eversion deformity.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5270.  The Board observes that 
ankylosis is defined as "[s]tiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony 
union across the joint."  Disnay v. Brown, 9 Vet. App. 79, 81 
(1996), quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990); see also Lewis v. Derwinski, 3 Vet. App. 259, 260 
(1992) (defining ankylosis as "immobility and consolidation 
of a joint due to disease, injury, surgical procedure.").  
While the veteran does have limitation of motion of the right 
ankle, there is no medical evidence on file of actual 
ankylosis of the ankle, including on orthopedic examination 
in May 2002.  In other words, the medical evidence does not 
show that there is complete bony fixation of the right ankle 
joint.  Consequently, an evaluation in excess of 20 percent 
is not warranted for the veteran's service-connected right 
ankle disability.

The Board has considered whether a higher rating can be 
assigned based on the application of DeLuca.  In Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), however, the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration.  

Increased Ratings For Right Second and Fifth Toe Disabilities

Specific Schedular Criteria

Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders rated 
under 38 C.F.R. § 4.71.  See 38 C.F.R. § 4.27 (2004).

A 10 percent rating is assigned for hammer toe, unilateral 
without claw foot, if all the toes on the foot are hammer 
toes.  A hammer toe deformity of a single toe is non-
compensable.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2004)

Moderate malunion or nonunion of the tarsal or metatarsal 
bones warrant a 10 percent disability evaluation.  A 20 
percent evaluation requires moderately severe malunion or 
nonunion.  A 30 percent evaluation requires severe malunion 
or nonunion.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2004).

Disabilities from other foot injuries are rated 10 percent 
when moderate, 20 percent when moderately severe, and 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2004).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2004).

According to the Rating Schedule in effect prior to August 
30, 2002, Diagnostic Code 7803 provided a 10 percent 
evaluation if a superficial scar was poorly nourished with 
repeated ulceration.  Diagnostic Code 7804 provided a 10 
percent evaluation for superficial scars that were tender and 
painful on objective demonstration.  Diagnostic Code 7805 for 
other scars indicated that other scars were to be evaluated 
based on the limitation of function of the part affected.  38 
C.F.R. § 4.118 (2001).

Pursuant to the revised Rating Schedule, See 67 Fed. Reg. 
49590-49599 (July 31, 2002) (effective August 30, 2002), a 10 
percent rating is assigned under Diagnostic Code 7803 for 
scars that are superficial and unstable.  A 10 percent rating 
is also applicable under Diagnostic Code 7804 for scars that 
are superficial and painful on examination.  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A superficial scar is one 
not associated with underlying soft tissue damage.  Other 
scars are to be rated based on limitation of function of the 
part affected under Diagnostic Code 7805.  38 C.F.R. § 4.118 
(2004).

Analysis

With respect to evaluation of the veteran's right second and 
fifth toes, the Board would point out that the veteran is 
separately service connected for degenerative changes of the 
right foot and for decreased sensation in the right foot.  
However, these disabilities are not currently before the 
Board.  Additionally, because the rating schedule does not 
contain a section providing compensable evaluations for 
specific disabilities of individual toes, the veteran's toe 
disabilities are rated under the section for foot 
disabilities.  

As noted above, when an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, by the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.

The veteran's right second toe disability is rated as 
analogous to malunion of the metatarsal bones under 
Diagnostic Code 5283 because the veteran had originally 
fractured the toe in service.  Consequently, to warrant a 
compensable evaluation, there must be evidence of moderate 
impairment.  The veteran's right fifth toe is evaluated under 
Diagnostic Code 5282 for hammer toes because it was described 
in service as a hammer toe deformity; Diagnostic Code 7805, 
involving scars, is noted as an alternative code for the 
right fifth toe by the RO.  

A review of the evidence reveals, however, that the veteran's 
recent complaints are of right ankle and foot pain and 
numbness, rather than of disability involving either the 
second or the fifth toe.  As noted above, while the veteran 
is service connected for osteoarthritis and sensory loss of 
the right foot, those disabilities are separate from the 
right second and fifth toe disabilities and are not currently 
on appeal.  In fact, despite the notation in October 2001 of 
subluxation and tenderness of the second toe, there is no 
recent medical evidence of more than slight functional 
impairment due solely to the right second toe, including on 
orthopedic evaluation in May 2002.  With respect to the 
service-connected right fifth toe, hammer toe of an 
individual toe is not compensable under Diagnostic Code 5282.  
Although there was evidence of degeneration of the fifth 
metatarsophalangeal joint on x-rays in May 2002, there is no 
recent medical evidence of impairment due solely to the right 
fifth toe, including as due to scarring of the toe under 
Diagnostic Code 7805.  Consequently, a compensable evaluation 
is not warranted for either the veteran's service-connected 
right second toe or his service-connected right fifth toe 
under the rating schedule.  Because of the absence of 
evidence of functional impairment due to either the right 
second or fifth toe, a compensable rating is also not 
warranted under DeLuca.

The Board would also note that because the veteran's service-
connected right second and fifth toe disabilities do not 
involve medical evidence of flatfoot, weak foot, claw foot, 
metatarsalgia (Morton's disease), hallux valgus, or hallux 
rigidus, Diagnostic Codes 5276-5281, which are the other 
diagnostic codes that involve the foot, are not applicable.  


Extraschedular Consideration, And Reasonable Doubt

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b).  Ordinarily, the VA Schedule for Rating 
Disabilities will apply unless there are exceptional or 
unusual factors that would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

While the veteran's service-connected right ankle and right 
toe disabilities do interfere with employment to some extent, 
as evidenced by the assignment of the maximum 20 percent 
evaluation for limitation of motion of the ankle, and could 
prevent him from obtaining employment working at his former 
construction job on a platform 15-20 feet in the air, a 
finding that disqualification from one occupation, by itself, 
represents "marked" interference with employment so as to 
warrant increased compensation under 38 C.F.R. § 3.321(b)(1) 
would not be in accord with the theory of entitlement to 
increased compensation under this provision.  As indicated, 
it is only the "exceptional" or "unusual" case that triggers 
entitlement under this provision, and the mere fact that one 
job or occupation is precluded by a particular disability 
cannot reasonably be said to represent such a unique 
circumstance as to render the application of the Rating 
Schedule impractical in this case.

As provided in the statute and regulation which are the 
foundation for the Rating Schedule, 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1, disability evaluations are assigned under the 
average-veteran concept, rather than attempting to tailor 
ratings to every individual and every particular job 
situation.  There is no evidence reflecting an unusual 
disorder associated with right ankle and right toe 
disabilities beyond that contemplated by the Rating Schedule.  
Although the veteran was hospitalized for his right ankle 
disability in October 2001, that is the only recent 
hospitalization.  The evidence does not show the need for the 
frequent hospitalizations that are indicative of an 
"exceptional" case.  Consequently, the Board concludes that 
the RO's decision not to refer the issue for extraschedular 
consideration to the Chief Benefits Director or the Director, 
Compensation and Pension Service was correct.   

Although the Board has reviewed the veteran's February 2005 
hearing testimony and written statements, it is now well-
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Consequently, the lay statements 
on file are insufficient to change the Board's decision.

In reaching the above decisions, the Board has also 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against each of the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected right ankle disability is denied.  

Entitlement to a compensable evaluation for service-connected 
right second toe disability is denied.  

Entitlement to a compensable evaluation for service-connected 
right fifth toe disability is denied.


	                        
____________________________________________
	ANDREW E. BETOURNEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


